UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-QSB/A (Amendment No. 1) (Mark One) x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended September 30, 2007 o Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number 0-27889 THE AMACORE GROUP, INC. (Name of small business issuer in its charter) Delaware 59-3206480 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1211 North Westshore Boulevard, Suite 512 Tampa, Florida33607 (Address of principal executive offices) (813) 289-5552 (Issuer’s Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo State the number of shares outstanding of each of the issuer’s classes of common stock as of November 8, 2007: 103,460,770 Class A Common Shares Transitional Small Business Disclosure Format (Check One): Yeso No x EXPLANATORY NOTE This Amendment No. 1 on Form 10-QSB/A (“Amendment No. 1”) amends the quarterly report of The Amacore Group, Inc. (the “Company”) on Form 10-QSB for the quarter ended September 30, 2007, as filed with the Securities and Exchange Commission on November 19, 2007 (the “Original Filing”). Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),this Amendment No. 1 amends Part II, Item 6 of the Original Filing in its entirety and includes amended certificationsrequired byRules 13a-14(a) and 15d-14(a) of the Exchange Act as set forth in Exhibits 31.1 and 31.2 hereto.Other than as described herein, no other changes or amendments to the Original Filing are being made. This Amendment No. 1 contains only the amended sections and exhibits to the Original Filing; unamended parts or exhibits of the Original Filingare not included herein.This Amendment No. 1 does not reflect events that have occurred after the filing of the Original Filing and does not modify or update the disclosures in the Original Filing, except with regard to the amendments described in this Explanatory Note.This Amendment No. 1 should be read in conjunction with the Original Report and the Company's other filings made with the Securities and Exchange Commission. PART II: OTHER INFORMATION Item 6. Exhibits (a) Exhibits: 10.1 Summary of Employment Agreement between Giuseppe Crisafi and the Company, effective as of September 13, 2007 (incorporated by reference to Exhibit 10.1 to the Registrant’s Form 10-QSB filed with the Securities and Exchange Commission on August 20, 2007) 10.2 Stock Purchase Agreement, by and among The Amacore Group, Inc., JRM and the owners of the equity interests in JRM (incorporated by reference to Exhibit 2.1 to the Company’s Form 8-K filed with the Securities and Exchange Commission on September 12, 2007) 10.3 Agreement and Plan of Merger between the Company, LifeGuard Benefit Services, Inc. and LBS Acquisition Corp., dated October 5, 2007 (incorporated by reference to Exhibit 2.1 to the Company’s Form 8-K filed with the Securities and Exchange Commission on October 15, 2007) 10.4 Addendum to Agreement and Plan of Merger between the Company, LifeGuard Benefit Services, Inc. and LBS Acquisition Corp., dated October 9, 2007 (incorporated by reference to Exhibit 2.2 to the Company’s Form 8-K filed with the Securities and Exchange Commission on October 15, 2007) * 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 * 31.2 Certification of the Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of the Chief Executive Officer and Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Filed electronically herewith SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the Company has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: March 25, 2008 /s/Clark A. Marcus Clark A. Marcus Chief Executive Officer Dated: March 25, 2008 /s/Giuseppe Crisafi Giuseppe Crisafi Chief Financial Officer EXHIBIT INDEX 10.1 Summary of Employment Agreement between Giuseppe Crisafi and the Company, effective as of September 13, 2007 (incorporated by reference to Exhibit 10.1 to the Registrant’s Form 10-QSB filed with the Securities and Exchange Commission on August 20, 2007) 10.2 Stock Purchase Agreement, by and among The Amacore Group, Inc., JRM and the owners of the equity interests in JRM (incorporated by reference to Exhibit 2.1 to the Company’s Form 8-K filed with the Securities and Exchange Commission on September 12, 2007) 10.3 Agreement and Plan of Merger between the Company, LifeGuard Benefit Services, Inc. and LBS Acquisition Corp., dated October 5, 2007 (incorporated by reference to Exhibit 2.1 to the Company’s Form 8-K filed with the Securities and Exchange Commission on October 15, 2007) 10.4 Addendum to Agreement and Plan of Merger between the Company, LifeGuard Benefit Services, Inc. and LBS Acquisition Corp., dated October 9, 2007 (incorporated by reference to Exhibit 2.2 to the Company’s Form 8-K filed with the Securities and Exchange Commission on October 15, 2007) * 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 * 31.2 Certification of the Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of the Chief Executive Officer and Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Filed electronically herewith
